Citation Nr: 1733120	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-24 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1990, with subsequent additional periods of service in the Air National Guard (ANG) until August 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in November and December 2012.

In a May 2015 decision, the Board reopened a previously denied claim of service connection for a low back disability, and remanded the issues of service connection for a low back disability and a hip disability for additional development. The case was subsequently returned to the Board.

In a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection and a noncompensable rating for an incidental needle fragment foreign body superior to the right iliac crest, claimed as a hip condition. This issue is no longer in appellate status, since the Veteran did not appeal the rating or effective date assigned in this decision. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (indicating the claimant must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from the initial claim for service connection).


FINDING OF FACT

A chronic low back disability was not shown in service and the preponderance of the competent and credible evidence does not show that a current low back disability was incurred in or aggravated by service. Nor does the evidence show that arthritis of the spine was manifested to a compensable degree within the first year after separation from active duty, or that it is otherwise related to service or a service-connected disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with her claim. VA's duty to notify was satisfied by letters dated in November and December 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements and lay statements in support of her claim. VA has obtained service treatment records (STRs), service personnel records, and VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the current back disability. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to obtain additional VA and private medical records, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the December 2015 VA examination and May and June 2016 VA medical opinions are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of injection during active duty service, provided a rationale for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that she has a low back disability that was incurred during active duty as a result of an intramuscular injection in the right low back/upper buttock area. See her August 2010 notice of disagreement. She previously contended that she had a right hip disability due to the same incident, and, as noted above, service connection has since been established for a right hip disability, characterized as incidental needle fragment foreign body superior to the right iliac crest, claimed as a hip condition.

Governing law provides that service connection is granted if it is shown the appellant suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. Under the law, active military service includes (1) active duty, but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 U.S.C.A. § 101 (24)(B); 38 C.F.R. § 3.6 (a).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits. Bowers v. Shinseki, 26 Vet. App. 201, 206   (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status"). Veteran status may be conferred by either peacetime or wartime service for the purpose of application of the presumption of soundness. See 38 U.S.C.A. §§ 101 (2), 1137; 38 C.F.R. § 3.1 (d).

To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1 (a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995). In other words, an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with a current low back disability: degenerative disc disease and spondylosis of the lumbosacral spine. See December 2015 magnetic resonance imaging (MRI) scan. Consequently, the determinative issue is whether or not this disability is attributable to her military service.

As noted above, the Veteran had a period of active duty in the U.S. Air Force from August 1985 to August 1990. Service personnel records show that she had subsequent periods of service in the ANG until August 1993. She contends that her back disability was incurred during her period of active duty service.

Service treatment records from all periods of service are negative for complaints, treatment or diagnosis of a back injury or disability. Service dental records reflect that she underwent dental extraction of all four wisdom teeth in early June 1986. The treatment note stated that she was given intravenous sedation, and was discharged in good condition, slightly sedated, under the care of the ward. Anesthesia was given, described as "Reg. 12 cc.," and she was admitted to USAF Hospital Elmendorf. A September 1991 physical profile reflects that the Veteran had no defects or duty restrictions. An ANG medical certificate, signed by the Veteran in August 1992, reflects that she certified that she had no medical defect, disease, or disability which would disqualify her for full military duty. 

Service personnel records include a September 1992 memorandum, in which the Veteran requested a 6-month leave of absence for "evaluation of a foreign object which is lodged in my back, Relatively close to my spine. I am often in a considerable amount of pain...." A December 1992 physical profile reflects that internal medicine problems precluded world-wide duty.

Private medical records dated in March 1995 from Robert Wood Johnson University Hospital reflect that the Veteran complained of pain at the site of a foreign body that she reported had been present for a couple of years over her right lower flank in the back, which had been intermittently painful over the last several days. Additionally, over the last one and one-half weeks, she had a shooting pain down her left arm and left leg. It was noted that a foreign body was seen above her right hip by Dr. B., and she was not sure how the foreign body got there. She denied trauma, and said she did not have any procedures in that area. The initial impression was reaction from foreign body, radicular pain, dysthesias. The diagnosis was dysthesia left side.

In her original September 2009 claim of service connection, the Veteran stated that she had pain in her right low back since January 15, 1987 that was never treated. She asserted that her injury was incurred in active duty. She asserted that her low back pain was from a needle that was broken off in her back during active duty. She said that in 1992, she had to have kidney stones removed, and an X-ray study at that time showed a foreign object.

A September VA 2009 X-ray study of the lumbosacral spine shows the vertebrae were of normal height and in alignment, and disc spaces were maintained. A note was made of what appeared to be a metallic needle in the right to lower abdomen located posteriorly; the possibility of a retained foreign body was not excluded. 

In an October 2009 statement, the Veteran stated that she served in the ANG from 1990 until October 1992, when she took a medical leave due to pain in the lower right back and hip area which often extended into her leg. She had experienced this pain before in this area since approximately 1987, which was the year that she received an injection in that area after having her wisdom teeth removed. She stated that at the time of her release from service in the ANG she had increased pain but did not know that there was a foreign object in her back, which was still present. 

In an October 2009 affidavit, the Veteran's mother stated that the Veteran had pain related to a foreign object imbedded in her back for many years since leaving service. She stated that the Veteran had told her on several occasions that she recalled getting a shot in that area after having her wisdom teeth removed, and that the person who gave her the shot said she had "tough skin" but did not tell her that the needle broke. She stated that it was not until approximately 1992 that the Veteran learned that a broken needle was the source of her back and hip pain. She also had numbness and tingling of the right leg.

In an August 2010 notice of disagreement, the Veteran asserted that she had a foreign object in her right low back, described as a broken needle. She asserted that she was injured during active duty at Elmendorf Air Force Base (AFB) in 1987, when she was given an intramuscular injection in the right lower back upper buttock area, for pain control. She said that this was normal procedure at that time for many airmen having their wisdom teeth removed. Ever since then, she had pain in the area of the injection, but the pain continued intermittently. She said the pain radiated from the area of the injection downward into the right leg. She said that she went to a private facility in 1992, and an X-ray study showed a piece of metal embedded in her back muscles. She reiterated her contentions in subsequent correspondence.

A November 2010 private X-ray study of the right hip reflects a needle-like density projected on the lower abdomen on the AP pelvis film. This was not confirmed on the frogleg view, however a lateral abdominal film was noted to possibly be necessary to locate this possible foreign body.

A September 2011 private medical record from the Pain Center reflects that the Veteran complained of right hip and low back pain since 1993. She said she had a broken needle in her right buttock area in the military in the 1990s. 

An October 2011 private X-ray study of the spine was performed after the Veteran was in a motor vehicle accident and complained of neck and back pain. The diagnostic impression was no acute osseous abnormality involving the lumbar spine, mild spondylotic changes of the lower lumbar spine, and a needle-like radiopaque foreign body within the mid to lower right abdomen, unchanged compared to radiographs of the abdomen performed in May 2006.

A report of an October 2011 private MRI of the lumbosacral spine showed L5-S1 disc bulge and facet degeneration causing moderate neural foraminal stenosis. The diagnostic impression was degenerative change resulting in neural foraminal stenosis at L5-S1, L3-4 and L4-5, and L2-3. A back brace was prescribed in November 2011.

A January 2012 private treatment record contains a notation that the Veteran reportedly had low back pain since 1987-1988, when a needle broke while she was receiving an injection during service.

The evidence includes January 2013 buddy statements from A.E.B. and A.B. who each stated that while stationed at Elmendorf AFB during service with the Veteran from 1986 to 1989, they each received an injection in the buttock for pain after dental procedures.

In a February 2013 notice of disagreement, the Veteran's representative asserted that the Veteran had pain in the right low back and hip due to a broken needle in her hip.

A May 2014 X-ray study of the lumbosacral spine showed normal vertebrae and disc spaces. There was a metallic needle foreign body in the right posterior low back. The diagnostic impression was a metallic foreign body, needle segment, slightly superior to the right iliac crest with no changes since September 2009. 

A June 2014 VA treatment note reflects that the Veteran presented for a consultation regarding removal of a foreign body in the right hip area. She reported that she had a needle broken off in her hip during her active duty Air Force service time, and she had pain for 20 years, which was worsening. She said the pain radiated down her right lower extremity and was located in her right gluteus. She also had diagnoses of chronic fatigue syndrome and fibromyalgia. The recent May 2014 X-ray study was reviewed by Dr. M., who advised the Veteran that her pain symptoms could be associated with many other things besides the small retained metal needle.

A July 2014 computed tomography (CT) scan of the pelvis showed a linear nonmetallic density posterior to the cecum, etiology not known, and no high density foreign body in the hip regions.

In February 2015, the Veteran's representative contended that service connection is warranted for a low back disability because the evidence of record establishes dental surgery performed during active military service, the Veteran provided credible lay evidence of intramuscular shot to the right lower back area, and there is continuity of symptoms and treatment from active military service to the present.

A May 2015 X-ray study of the lumbosacral spine was negative. There was no evidence of acute compression fracture or spondylolisthesis. Visualized vertebral bodies are normal in height and alignment. Intervertebral disc spaces were within normal limits. There was a linear radiopaque density in the right lower quadrant measuring 3 cm. 

A December 2015 VA MRI of the lumbar spine was performed. The Veteran reported that she had a broken needle in her right hip for over 25 years. The medical history was chronic low back pain and degenerative disc disease. The diagnostic impression was mild degenerative disc disease and spondylosis L4-L5 and L5-S1, and no evidence for herniated nucleus pulposus.

On VA hip examination in December 2015, the examiner diagnosed a foreign body of the right hip. On VA spine examination in December 2015, the Veteran reported that she had a surgery for removal of all her molars while in the service, and subsequently to alleviate pain they gave her an injection of Demerol into the back and the needle broke. She had since felt an irritation and pain. She denied numbness, tingling, or lower extremity weakness. The examiner indicated that the Veteran did not have a thoracolumbar spine (back) condition. The examiner stated that there was a needle implanted into the right buttock seen from lateral X-ray study of the lumbar spine. 

With regard to the right hip, the VA examiner stated that there was a noted needle from X-ray study and based upon the Veteran's recollection of molar surgery her statement stands that she had a needle which was broken from her surgery. There was no documented proof from her service treatment records of this event. Therefore, based upon her testimony alone and associated specific pain in the correct location it is as likely as not that her current right buttock pain is associated with broken needle which the Veteran states occurred while she was in the military.

With regard to the back, the December 2015 VA examiner stated that the Veteran had no associated radiculopathy, myelopathy, tenderness to palpation, or decrease in range of motion. The examiner opined that the Veteran's right buttock pain was localized and there was no evidence that she had any injury to her back while in service. The examiner opined that therefore it is unlikely that her current back condition is associated with her time in service. 

A May 2016 VA X-ray study of the spine, sacrum and coccyx showed a metallic foreign body measuring 2.5 cm in length, possible metallic wire or segment of the metallic needle, projected over the right iliac crest. This was also seen on previous examination. Sacroiliac joints showed no gross abnormality. The study was otherwise negative. The diagnostic impression was a metallic wire-like foreign body projected over the right iliac crest, with no changes since May 2014. 

The Board notes that the iliac bone is the superior portion of the hip bone.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 1341).

On VA muscle injuries examination in May 2016, the Veteran reported that she noticed tenderness towards the right side lower part of the sacrum, and no tenderness over the right side iliac crest. The examiner noted that a report of a May 2014 X-ray study of the hip showed normal soft tissues, and no fracture or deformity. The diagnostic impression was a negative study, with an incidental finding of needle fragment foreign body superior to the right iliac crest. 

A June 2016 VA medical opinion reflects upon review of the Veteran's claims file, the Veteran's reported history, medical records, and the current medical examination, the diagnosis was lower back pain towards right sacral area secondary to degenerative arthritis. Her gluteal muscle examination was unremarkable. There was no tenderness over the iliac crest. Her subjective symptom of right buttock pain was less than likely as not caused by or a result of broken needle which the Veteran states occurred while she was in military. The rationale was as follows: clinical examination, the Veteran's expression of pain location and X-ray study correlating degenerative disc disease of the lumbosacral spine, and a MRI of the lumbosacral spine showing degenerative disc disease and spondylosis at L4-L5 and L5-S1. The location of the needle fragment/metallic wire was superior to the right iliac crest. An examination of this area was unremarkable. The examiner noted that the service records were silent for a needle fragment in the right buttock area. 

In a June 2016 written statement, the Veteran reiterated her assertions, stating that 
she had a broken needle in my lower right back/hip area which she received after surgery from wisdom teeth extraction, that this object caused pain and discomfort ever since, and that she was released from National Guard duty due to this fact. She also complained of pain radiating down her leg. She stated that over the course of many years, physical examinations and X-ray studies had revealed no other causes that could be contributing to this pain other than the foreign object condition. 

The Board has reviewed all of the evidence of record. It is the Board's province to determine the credibility of evidence. Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Id.   

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases. See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998).

The determinative question is thus whether a low back disability was incurred in service or is otherwise related to service.

The Veteran did not claim that her low back disability began in service until filing her original claim of service connection for this disability in September 2009, nearly 20 years after separation from active duty. Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories she previously provided. See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

As noted above, service treatment records are entirely negative for complaints, treatment or diagnosis of a low back disability, to include the currently diagnosed degenerative disc disease. Although the Veteran now contends that she had back symptoms during service, this contention is contradicted by the contemporaneous medical evidence, such as her signed statement denying any disability in August 1992, which reduces the credibility of her statements in this regard. 

The post-service medical evidence does not reflect any complaints related to the back until September 1992. Radicular pain was first noted on the left side in 1995, and degenerative disc disease was noted on MRI in October 2011.

After reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence indicates the Veteran has not experienced continuous arthritis symptoms of the back since active duty service, and thus the Board finds that service connection based upon continuity of arthritis symptomatology is not warranted. 

The Board finds that the December 2015 and June 2016 VA medical opinions constitutes highly probative evidence against the Veteran's claim of service connection for a low back disability. They are based on current examination results, the Veteran's reported history, and a review of the medical records. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiners opined that the Veteran's current low back disability is not related to service, including the retained foreign body over the iliac crest. Theses opinions reflect a clear and unequivocal negative conclusion regarding the relationship between the Veteran's low back disability and her active duty.

The Board also finds that the weight of the competent evidence of record does not link the current low back disability to service or a service-connected disability. There is no competent evidence demonstrating that lumbosacral spine arthritis was manifested to a compensable degree within the first year after separation from active duty.

The Veteran has asserted that her back pain and leg symptoms are due solely to a retained foreign body and that her low back disability is related to service. She has asserted that there are no other possible causes of her pain. Records reflect that the Veteran has worked as a nurse in the past. See her October 2015 pension application, and VA treatment notes. She thus is competent to provide opinions as to etiology. However, the Board must also determine whether her opinion is credible. The Board notes that the Veteran has failed to mention her diagnoses of degenerative disc disease of the lumbar spine with radicular symptoms, as well as her diagnosis of fibromyalgia, which reduces the probative value of her statement. The credibility of her opinion is also reduced by self-interest, and the inconsistency with other evidence of record. The Board thus finds that her opinions are less probative than the medical opinions of the June 2014 VA physician who indicated that her pain symptoms could be associated with many other things besides the small retained metal needle, and the negative medical opinions by the December 2015 and June 2016 VA examiners.

Accordingly, as the preponderance of the evidence is against this claim for service connection for a low back disability, the benefit-of-the-doubt rule is not for application, and this claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disability is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


